IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-261

                                       No. COA20-766

                                     Filed 19 April 2022

     Lee County, No. 09CRS001227

     STATE OF NORTH CAROLINA

                   v.

     JUAN CARLOS BENITEZ, Defendant.


             Appeal by defendant from judgment entered on or about 20 May 2013 by Judge

     Douglas B. Sasser and order entered on or about 8 August 2019 by Judge C. Winston

     Gilchrist in Superior Court, Lee County. Heard in the Court of Appeals 16 November

     2021.


             Attorney General Joshua H. Stein, by Assistant Attorney General Michael T.
             Henry, for the State.

             Appellate Defender Glenn Gerding, by Assistant Appellate Defender Anne M.
             Gomez, for defendant-appellant.


             STROUD, Chief Judge.


¶1           Defendant appeals a trial court order entered upon remand which denied his

     motions to suppress.    On remand, the trial court properly conducted review as

     directed by State v. Benitez, 258 N.C. App. 491, 813 S.E.2d 268 (2018), addressed the

     totality of the circumstances relevant to defendant’s statements to law enforcement,

     and concluded defendant knowingly and voluntarily waived his Miranda rights. We
                                         STATE V. BENITEZ

                                          2022-NCCOA-261

                                         Opinion of the Court



     therefore affirm the trial court’s order denying defendant’s motions to suppress.

                                I.   Procedural Background

¶2          This case has a lengthy procedural history with the trial court, this Court, and

     the Supreme Court. See State v. Benitez, 258 N.C. App. 491, 813 S.E.2d 268 (2018)

     (“Benitez I”).1

     A. Prior Benitez I Appeal

¶3          The procedural background in this case was provided in Benitez I:

                         After the denial of his motions to suppress,
                   defendant pled guilty to first degree murder; he appealed
                   and also filed a motion for appropriate relief with this
                   Court. In 2014, this Court allowed defendant’s motion for
                   appropriate relief, reversed the denial of his motions to
                   suppress, and vacated his judgment. The State petitioned
                   the Supreme Court for discretionary review and ultimately
                   that Court vacated this Court’s opinion and ordered that
                   defendant’s motion for appropriate relief be remanded for
                   consideration by the trial court. On remand, the trial court
                   denied defendant’s motion for appropriate relief.
                   Defendant now appeals the denial of his motion for
                   appropriate relief.


     1 We note that there was also a State v. Benitez, 810 S.E.2d 781 (N.C. App. 2018), opinion
     filed on 6 February 2018. The 6 February 2018 opinion was withdrawn prior to the issuance
     of the Court’s mandate by order entered 19 February 2018, and replaced with State v.
     Benitez, 258 N.C. App. 491, 813 S.E.2d 268 (2018), filed on 20 March 2018. It is unclear to
     this Court why the withdrawn February 2018 opinion was published in West’s South Eastern
     Reporter. Regardless, the March 2018 opinion is the official opinion of this Court as “[t]he
     North Carolina Reports and the North Carolina Court of Appeals Reports remain the official
     reports of the opinions of the Supreme Court of North Carolina and of the North Carolina
     Court of Appeals, respectively.” Administrative Order Concerning the Formatting of
     Opinions and the Adoption of a Universal Citation Form, 373 N.C. 605 (2019).
                                        STATE V. BENITEZ

                                         2022-NCCOA-261

                                        Opinion of the Court




     Id. at 492, 813 S.E.2d at 270.

¶4         In Benitez I, we addressed defendant’s motion for appropriate relief (“MAR”)

     and motions to suppress. See id., 258 N.C. App. 491, 813 S.E.2d 268. As to the MAR,

     we affirmed the trial court’s ruling to deny that motion. See id. As to the motions to

     suppress, we remanded:

                         Because the trial court failed to address the key
                  considerations in determining whether defendant had
                  knowingly and intelligently waived his rights during police
                  interrogation, we must remand the order denying
                  defendant’s motion to suppress for further findings of fact.
                  We note that both the State and defendant have already
                  presented evidence regarding these issues, but if either the
                  State or defendant should request that the trial court allow
                  presentation of further evidence or argument on remand,
                  the trial court may in its sole discretion either allow or deny
                  this request.

     Id. at 515, 813 S.E.2d at 283.

     B.    Trial Court Order Upon Remand from Benitez I

¶5         Thus, on or about 8 August 2019, the trial court again considered defendant’s

     motions to suppress.     The trial court noted that “[n]either the State nor the

     [d]efendant chose to submit additional evidence[.]” Ultimately, regardless of the

     extensive procedural history of this case, the only issue presently before this Court is

     the 2019 order denying defendant’s motions to suppress, which was based solely upon

     evidence from prior hearings, and entered on remand for the trial court to address
                                       STATE V. BENITEZ

                                         2022-NCCOA-261

                                        Opinion of the Court



     “the key considerations in determining whether defendant had knowingly and

     intelligently waived his rights during police interrogation[.]” Id.

¶6          The trial court began its order by incorporating two findings of fact from its

     prior orders and evidence:

                  1.    This Court’s prior order entitled, “ORDER
                  DENYING MOTIONS TO SUPRESS STATEMENT”,
                  signed on December 13, 2012 is hereby incorporated by
                  reference in its entirety.

                  2.     Evidence admitted at the hearing on Defendant’s
                  capacity to proceed, held on May 2nd and 3rd 2012, was
                  stipulated into evidence by the parties at the October 4,
                  2012 hearing on Defendant’s Motion to Suppress
                  Statement.

¶7         The trial court then made findings of fact regarding the circumstances of

     defendant’s statement to law enforcement:

                  1.     Defendant was in custody at the Lee County
                  Sheriff’s Office when he made his statement through the
                  interpreter with his uncle present.

                  2.    The length of Defendant’s interrogation was just
                  under two and one half (2 ½) hours in that he was advised
                  of his rights under NCGS § 7B-2101 at 10:30 p.m. on
                  August 1, 2007 and his typed, signed statement was
                  completed at 12:56 a.m. on August 2, 2007.

                  3.    There was no credible evidence that the Defendant
                  was tired or fatigued during the time that he was
                  questioned and made his statement.

                  4.   In the making and reviewing of his statement, the
                  Defendant related a consistent version of events.
                                      STATE V. BENITEZ

                                       2022-NCCOA-261

                                      Opinion of the Court




                 5.    The interpreter, Celinda Carney, had experience in
                 working with children at the local domestic abuse shelter.

                 6.     Defendant understood all questions asked and
                 statements made to him. Defendant responded coherently
                 to all questions. The interpreter present during
                 Defendant’s interrogation accurately translated the
                 juvenile Miranda rights given into Spanish for Defendant.
                 The interpreter accurately translated the questions asked
                 of Defendant as well as all of Defendant’s statements. The
                 interpreter experienced no difficulty in translating for
                 Defendant.

                 7.    Defendant was never threatened, coerced or
                 otherwise harassed and all conversations were done in a
                 conversational tone without yelling.

¶8         The trial court then made several findings of fact about defendant’s

     background, education, and experience:

                 8.    Defendant was born in El Salvador, Central America
                 and came to the United States in 2005. Defendant was
                 transported to the United States at the behest of his family
                 by a “coyote”, a person hired to smuggle undocumented
                 immigrants into the United States. Defendant experienced
                 physical abuse while living in El Salvador. Defendant
                 reported receiving blows to the head in El Salvador.

                 9.      At the time the Defendant gave his statement, while
                 still in his thirteenth (13th) chronological year, he was
                 actually just two (2) months and a day shy of his fourteenth
                 (14th) birthday.

                 10.   After coming to the United States, the Defendant
                 had been enrolled in and attending public school in the
                 English as a Second Language program in Lee County,
                 North Carolina for at least one (1) year.
                    STATE V. BENITEZ

                     2022-NCCOA-261

                    Opinion of the Court




11.   In a school setting for ESL (English as a Second
Language), prior to interrogation, Defendant responded to
simple directions with appropriate actions.

12.    Two (2) months prior to making his statement the
Defendant had been promoted to the eighth (8th) grade, a
grade level appropriate for his age. In the school year
before this incident, Defendant achieved grades of 70 or
above in Language Arts 7, Math 7, Art, Technology and
Health and P.E. Notes for one of Defendant’s classes
contained in Defendant’s school records for 2007, the year
of this offense, state that “This student does not pay
attention during class.” During the 2006-2007 school year,
Defendant exhibited poor disciplinary behavior, such as
disrespecting his teachers, use of profanity, calling a
female student a bitch, touching a female student’s
buttocks, tripping another student and skipping class.
Defendant was placed in in-school suspension four times
and out of school suspensions were imposed three times
during the 2006-2007 school year. Defendant’s conduct
likely affected his school performance to some degree.

13.    Defendant reported to Dr. Bartholomew that he had
been “caught in a stolen car with a friend” in a prior
incident which occurred before his arrest for first degree
murder in the case at bar and that he had received criminal
charges as a result. However, there is no credible evidence
before the court that Defendant was advised of his Miranda
rights for any prior incidents.

14.    Defendant was riding a bicycle alone on or near a
street outside the mobile home park where he lived when
he was first encountered by law enforcement on August 1,
2007.

15.   Defendant has exhibited manipulative behavior that
was goal oriented and rewarding to him.
                                         STATE V. BENITEZ

                                          2022-NCCOA-261

                                         Opinion of the Court



¶9         The trial court then made findings regarding defendant’s mental state, mental

     capabilities, and his intelligence level:

                  16.     Defendant had Intelligence Quotient (IQ) scores of
                  44, 60 and 65 from a number of IQ tests and screenings.
                  However, the score of 44 was inconsistent with the other
                  evidence of Defendant’s intellectual or cognitive abilities
                  and did not reflect Defendant’s actual level of intelligence
                  or intellectual function. Defendant’s full scale IQ score on
                  the Wechsler Adult Intelligence scale Mexican version
                  (administered in Spanish) was 60. No examiner conducted
                  a credible formal assessment of Defendant’s adaptive
                  skills.

                  17.   Dr. Antonio Puente, Ph. D., an expert witness called
                  on behalf of Defendant, opined that Defendant was “mildly
                  retarded”.

                  18.    The totality of the credible evidence does not support
                  a finding that Defendant suffered from significant
                  limitations in adaptive functioning in two or more adaptive
                  skill areas. The totality of the credible evidence does not
                  support a finding that Defendant had significant
                  limitations in communication, self-care, home living, social
                  skills, community use, self-direction, health and safety,
                  functional academics, leisure skills or work skills at the
                  time he was questioned by law enforcement.

                  19.     Dr. Richard Rumer, Ph. D., who was recognized as
                  an expert in forensic and clinical psychology, credibly
                  testified that Defendant did not “function in the extremely
                  low range of functioning.” Dr. Rumer credibly testified that
                  Defendant was not “mentally retarded” or intellectually
                  disabled. Among other things, Defendant scored an 84, at
                  the 17th percentile for his chronological peers, on a subtest
                  of non-verbal intelligence.

                  20.    The trial court carefully observed the demeanor of
                    STATE V. BENITEZ

                     2022-NCCOA-261

                    Opinion of the Court



Dr. Puente and considered the time frame and context of
his evaluations and testing. Some of Dr. Puente’s
testimony on behalf of Defendant was exaggerated or
inaccurate. His opinions lacked credibility.

21.    Among other things, Dr. Puente testified that the
results of his testing of Defendant reflected Defendant
lacked “the ability to understand English at all.” This
opinion was contradictory to credible evidence regarding
Defendant’s ability to understand some English at the time
of his arrest. Dr. Puente’s opinion was not credible.

22.    Among other things, Dr. Puente stated that
Defendant’s “understanding of Spanish was very
rudimentary”, that his comprehension of Spanish, the
Defendant’s native tongue, “was closer to about pre-
kindergarten levels” and that “he barely knew Spanish”.
These conclusions by Dr. Puente were contradicted by the
totality of the credible evidence presented. These
conclusions by Dr. Puente were not credible.

23.   Dr. Puente’s own testimony showed that by one
measure, Defendant's spoken vocabulary, his ability to say
words, was as high as fifteen years of age.

24.    Defendant exhibited “varied” and “less than
optimal” effort during the testing done by Dr. Puente.
Defendant also exhibited inconsistent effort during testing
performed by Dr. Rumer, one of the State’s experts. For
example, during testing Defendant sometimes answered
more difficult items correctly, only to answer easier test
questions incorrectly. Defendant’s less than optimal effort
during testing contributed to lowering his scores on the
tests administered by the experts examining him.

25.    There is no credible evidence that Defendant
experienced or exhibited delusions, hallucinations or
distractions by internal stimuli such as psychotic ideas or
thought disorder. Further, Defendant was not incoherent
                     STATE V. BENITEZ

                      2022-NCCOA-261

                     Opinion of the Court



or disoriented.

26.    There was no credible evidence that at the time the
Defendant made his statement he was under the influence
of any impairing substance. Defendant was prescribed
Zoloft, an antidepressant, months after his interrogation
and after being held in secure custody on a first degree
murder charge for a substantial period of time. There is no
credible evidence before the court the Defendant suffered
from depression or any other mental health disorder not
otherwise specifically addressed in these findings at the
time of his interrogation.

27.      David Bartholomew, a psychiatrist and medical
doctor at Central Regional Hospital, testified as an expert
in forensic psychiatry with a subspecialty in child
adolescent psychiatry.        Dr. Bartholomew examined
Defendant in 2008. Bartholomew focused on Defendant’s
understanding of the criminal legal process and the roles
of various participants in that process. In response to
Bartholomew’s questioning Defendant, then at the age of
fifteen, knew that he was charged with first degree murder,
that he was accused of killing someone, that this was a
serious charge and that he could receive life in prison for
murder if treated as an adult. He understood that he could
receive less severe punishment if treated as a juvenile.
Defendant knew the difference between a person who was
“guilty” and one who was “not guilty”. Defendant
understood the role of witnesses in trials. He understood
that various forms of evidence might support opposing
arguments in a case. He knew that the district attorney
presented information against a defendant, and that
Defendant’s lawyer’s job was to present information on his
behalf and to assist Defendant in his case. Defendant
understood that a defendant can potentially provide
information to law enforcement in an effort to help
themselves. After some education by Dr. Bartholomew,
Defendant articulated the basic concept of plea bargaining
(i.e., receiving a reduced sentence in exchange for pleading
                                             STATE V. BENITEZ

                                               2022-NCCOA-261

                                             Opinion of the Court



                       guilty). He comprehended that the role of a judge is to be
                       neutral between the defendant and the prosecution.
                       Defendant’s understanding of these legal concepts was
                       demonstrated in his interview with Dr. Bartholomew after
                       Defendant had been in secure custody facing the charge at
                       bar for a year and a half, [sic] does not necessarily reflect
                       Defendant’s level of knowledge at the time of his
                       interrogation and will not be used by the court as evidence
                       of Defendant’s legal sophistication or experience at the
                       time Defendant was advised of his Miranda rights.
                       However, Defendant’s ability to understand important
                       aspects of the legal process provides some credible and
                       relevant evidence of Defendant’s general intelligence level.

¶ 10            Lastly, the trial court made findings of fact regarding defendant’s capacity to

       understand the Miranda warning:

                       27.[2] Defendant had at least a general ability to recall, or
                       memory of, especially important events including who was
                       present at such events.

                       28. Defendant demonstrated an ability to recall
                       information between interview sessions six (6) days apart
                       conducted by Dr. Bartholomew.

                       29.   Defendant’s ability to concentrate and pay attention
                       was generally within normal limits.

                       30.  Defendant had the ability to develop complex
                       themes and switch concepts.

                       3l.    There is no credible evidence from any form of
                       medical imaging, such as a CAT scan, that the Defendant
                       suffers from any organic brain injury.

                       32.    Dr. Puente’s opinion that the Defendant probably

       2   There are two findings of fact numbered as 27.
                    STATE V. BENITEZ

                     2022-NCCOA-261

                    Opinion of the Court



did not understand his Miranda Warnings because of his
not understanding the legal system in the United States;
limited appreciation of the words used in either English or
Spanish, and limited cognitive abilities is not credible.

33.   Defendant’s mental state, illness or defect did not
impair the Defendant’s ability to understand the warnings
given or the nature of his Miranda Rights pursuant to
NCGS § 7B-2101.

34.    Defendant evidenced an ability to be evasive and
appreciative of his position in relation to legal authority
and jeopardy by initially denying to Sheriff Carter and
Detective Holly his true identity, providing a false name
and later taking them to a wrong address as his home. All
of these conversations, including later when the Defendant
volunteered to show Detective Holly where Defendant had
put the gun being sought, were in English. Defendant also
disposed of the murder weapon outside his uncle’s house.
Defendant led Sheriff Carter and Detective Holly directly
to the gun he had hidden 20-30 feet in the woods and did
so without confusion. Even before being advised of his
rights, the Defendant’s conduct showed he understood that
speaking to the police could have negative consequences.
Defendant sought to manipulate and mislead law
enforcement. Defendant possessed and exhibited the
mental capacity to understand the meaning and effect of
statements made by him to the police.

35.    Defendant appeared to exhibit some understanding
of English by starting to answer before the interpreter was
finished translating some of the questions during his
interrogation.

36.    During questioning Defendant stated he would tell
the interpreter what happened but would not tell Detective
Clint Babb directly. Defendant was told, and understood,
that whatever he said to the interpreter would be repeated
to Detective Babb by the interpreter. Defendant chose to
                                         STATE V. BENITEZ

                                          2022-NCCOA-261

                                         Opinion of the Court



                    make a statement to the interpreter without anyone other
                    than the interpreter present. Defendant understood he was
                    not required to speak directly to law enforcement officers,
                    or speak to anyone, if he did not wish to do so. Defendant
                    later also gave a complete statement to Detective Babb.

                    37.    The findings of fact above describe Defendant’s
                    circumstances and abilities at the time of his interrogation
                    at age 13, and not at a later time.

       (Emphasis in original.)

¶ 11         The trial court then concluded,

                    1.     At the time of his interrogation at age 13, Defendant
                    suffered from a mental defect in the form of a below
                    average or borderline intelligence. However, the credible
                    evidence does not support the conclusion or finding that
                    Defendant was “intellectually impaired” or “mentally
                    retarded”.

                    2.     Defendant’s mental state, illness or defect did not
                    impair his ability to make a knowing, voluntary and
                    intelligent waiver of his rights pursuant to NCGS 7B-2101.
                    Likewise, the Defendant’s mental state, illness or defect
                    did not prevent him from understanding these rights or
                    from appreciating the consequences of waiving these
                    rights.

                    3.     Defendant had the capacity, at age 13 and at the
                    time of his encounter with law enforcement in this case, to
                    understand the warnings given to him, the nature of his
                    Fifth Amendment and statutory rights, and the
                    consequences of waiving his rights. Defendant in fact
                    understood each and all of these rights and warnings and
                    the consequences of waiving them. Defendant made a
                    rational and voluntary decision to waive each and all of his
                    rights.
                     STATE V. BENITEZ

                      2022-NCCOA-261

                     Opinion of the Court



4.     Even if Defendant was “mentally retarded” or
“intellectually impaired”, as these terms are defined by
statute or in the field of psychology or psychiatry,
Defendant nevertheless in fact had the capacity, at the
time of his interrogation, to understand the warnings given
to him by law enforcement, the nature of these rights and
the consequences of waiving his rights, and Defendant still
in fact understood these rights, their nature and the
consequences of waiving them and in fact made a knowing,
intelligent and voluntary waiver of his rights.

5.     Considering the totality of the circumstances,
including Defendant’s mental defect, age, experience,
education, background and intelligence, the Defendant
made a knowing, voluntary, willing, understanding and
intelligent waiver of his properly advised juvenile rights
under NCGS § 7B-2101.

6.     Under the totality of the circumstances, Defendant
made a knowing, intelligent, willing, understanding and
voluntary waiver of his Miranda and juvenile rights under
the fifth, sixth and fourteenth amendments to the U.S.
Constitution, and of his rights under Article l, sections 19
and 23 of the N.C. Constitution. There were no substantial
violations of Defendant’s rights under the North Carolina
General Statutes.

7.     The. State has met its burden of proof in
establishing each of the findings and conclusions set forth
above.

8.     The statements made by Defendant were knowingly,
willingly,   freely,  intelligently, voluntarily   and
understandingly made.

9.    The parties had proper notice of the hearing of this
matter, and the court has jurisdiction over the subject
matter and the parties.
                                           STATE V. BENITEZ

                                            2022-NCCOA-261

                                           Opinion of the Court



       Ultimately, the trial court again denied defendant’s motions to suppress. Defendant

       appeals.

                           II.   Understanding Miranda Warnings

¶ 12          Defendant first contends that “where no expert opined that . . . [he] could

       understand Miranda warning, the trial court erred by finding that [he] understood.”

       (Capitalization altered.) Defendant contends the trial court should have allowed his

       motions to suppress.

                            It is well established that the standard of review in
                     evaluating a trial court’s ruling on a motion to suppress is
                     that the trial court’s findings of fact are conclusive on
                     appeal if supported by competent evidence, even if the
                     evidence is conflicting. In addition, findings of fact to which
                     defendant failed to assign error are binding on appeal.
                     Once this Court concludes that the trial court’s findings of
                     fact are supported by the evidence, then this Court’s next
                     task is to determine whether the trial court’s conclusions
                     of law are supported by the findings. The trial court’s
                     conclusions of law are reviewed de novo and must be legally
                     correct.

       State v. Campbell, 188 N.C. App. 701, 704, 656 S.E.2d 721, 724 (2008) (citations,

       quotation marks, and brackets omitted).

¶ 13          We specifically addressed the denial of defendant’s motion to suppress, as a

       juvenile, in Benitez I,

                           North Carolina General Statute § 7B-2101(d)
                     includes an additional requirement before evidence of a
                     statement by a juvenile may be admitted as evidence:
                     “Before admitting into evidence any statement resulting
                     STATE V. BENITEZ

                      2022-NCCOA-261

                     Opinion of the Court



from custodial interrogation, the court shall find that the
juvenile knowingly, willingly, and understandingly waived
the juvenile’s rights.” N.C. Gen. Stat. § 7B-2101(d) (2007).
       To determine if a defendant has “knowingly and
voluntarily” waived his right to remain silent, the trial
court must consider the totality of the circumstances of the
interrogation, and for juveniles, this analysis includes the
“juvenile’s age, experience, education, background, and
intelligence, and [evaluation] into whether he has the
capacity to understand the warnings given him, the nature
of his Fifth Amendment rights, and the consequences of
waiving those rights”:
       [T]he determination whether statements
       obtained during custodial interrogation are
       admissible against the accused is to be made
       upon an inquiry into the totality of the
       circumstances surrounding the interrogation,
       to ascertain whether the accused in fact
       knowingly and voluntarily decided to forgo his
       rights to remain silent and to have the
       assistance of counsel.
              This       totality-of-the-circumstances
       approach is adequate to determine whether
       there has been a waiver even where
       interrogation of juveniles is involved. We
       discern no persuasive reasons why any other
       approach is required where the question is
       whether a juvenile has waived his rights, as
       opposed to whether an adult has done so. The
       totality   approach      permits—indeed,      it
       mandates—inquiry into all the circumstances
       surrounding the interrogation. This includes
       evaluation of the juvenile’s age, experience,
       education, background, and intelligence, and
       into whether he has the capacity to
       understand the warnings given him, the
       nature of his Fifth Amendment rights, and
       the consequences of waiving those rights.
                                   STATE V. BENITEZ

                                    2022-NCCOA-261

                                   Opinion of the Court



Benitez I, 258 N.C. App. 491, 509-510, 813 S.E.2d 268, 279-80 (alterations in original).

Ultimately, in Benitez I, this Court remanded for further findings of fact regarding

the totality of the circumstances surrounding defendant’s understanding of the

Miranda warning provided to him. See id. at 515, 813 S.E.2d at 283.           Yet even at

the time of Benitez I, approximately four years ago, we noted:

                    This case has gone on for a long time. When it
             started, defendant was a 13 year old child. When defendant
             entered his plea, he was nearing his 20th birthday. At the
             time of the filing of this opinion, defendant is 24 years old.
             Nonetheless, we must remand for the trial court to make
             additional findings of fact addressing whether defendant's
             waiver of rights at age 13 was knowing and intelligently
             made, taking into account the evidence regarding
             defendant’s “experience, education, background, and
             intelligence” and evaluation of “whether he has the
             capacity to understand the warnings given to him, the
             nature of his Fifth Amendment rights, and the
             consequences of waiving these rights.” Id. These
             considerations under Fare are not technicalities but are
             essential to any conclusion of whether defendant
             knowingly and intelligently waived his right to remain
             silent. See generally id. The trial court’s order did not
             properly address the constitutional arguments before it in
             defendant’s motion to suppress, and thus remand is
             necessary at this late stage in defendant’s ongoing criminal
             proceedings. Certainly the trial court may consider later
             evaluations and events in its analysis of defendant’s
             knowing and intelligent waiver at age 13 but should take
             care not to rely too much on hindsight. Hindsight is reputed
             to be 20/20, but hindsight may also focus on what it is
             looking for to the exclusion of things it may not wish to see.
             The trial court’s focus must be on the relevant time period
             and defendant’s circumstances at that time as a 13 year old
             boy who required a translator and who suffered from a
                                          STATE V. BENITEZ

                                           2022-NCCOA-261

                                          Opinion of the Court



                    “mental illness or defect” and not on the 10 years of
                    litigation of this case since that time. The trial court must
                    make findings as to defendant’s mental state and capacity
                    to understand the Miranda warnings at age 13, including
                    the nature of his “mental illness or defect[,]” and the
                    impact, if any, this condition had on his ability to make a
                    knowing and intelligent waiver. See generally id.

       Id. at 514–15, 813 S.E.2d at 282–83 (alterations in original).

¶ 14         In defendant’s argument he does not directly challenge the trial court’s

       findings of fact but rather contends that the trial court was not in a position to make

       certain findings because it needed specific expert testimony on certain issues. For

       example, the trial court found in finding of fact 18 that

                    [t]he totality of the credible evidence does not support a
                    finding that Defendant suffered from significant
                    limitations in adaptive functioning in two or more adaptive
                    skill areas. The totality of the credible evidence does not
                    support a finding that Defendant had significant
                    limitations in communication, self-care, home living, social
                    skills, community use, self-direction, health and safety,
                    functional academics, leisure skills or work skills at the
                    time he was questioned by law enforcement.

       Defendant contends “[t]he trial court’s conclusion that Juan did not suffer from

       adaptive deficits is unsupported. (FF 18) . . . The trial court was not qualified, on its

       own, to make this determination.” But the trial court did not simply decide on its

       own that defendant does not suffer from adaptive deficits, as defendant frames it, but

       rather found that “[t]he totality of the credible evidence does not support a finding”

       that defendant suffers from adaptive deficits. See generally Kabasan v. Kabasan, 257
                                         STATE V. BENITEZ

                                          2022-NCCOA-261

                                         Opinion of the Court



       N.C. App. 436, 457, 810 S.E.2d 691, 705 (2018) (“Questions of credibility and the

       weight to be accorded the evidence remain in the province of the finder of facts.”

       (citation and quotation marks omitted)). In other words, the trial court did not

       independently determine defendant has no adaptive deficits, but rather considered

       the expert testimony presented by both defendant and the State, determined the

       credibility and weight of the evidence, and found the credible evidence did not support

       defendant’s contentions regarding the extent of his adaptive deficits.

¶ 15         Primarily, defendant’s argument reiterates facts already established in Benitez

       I: defendant was a juvenile; he was from El Salvador; and he had “intellectual

       limitations.” See generally Benitez I, 258 N.C. App. 491, 813 S.E.2d 268. As to a need

       for further expert testimony to support the trial court’s determinations, defendant

       essentially argues that because the trial court had testimony from Dr. Puente that

       defendant did not understand his Miranda rights; the State was required to

       affirmatively establish through expert testimony, that defendant did in fact

       understand his rights and subsequent waiver of them. But defendant essentially

       acknowledges the fallacy of his own argument by correctly noting in his brief, “The

       State is not necessarily required to present expert testimony to prove validity of a

       rights waiver.” Indeed, defendant fails to direct us to any law requiring an expert to

       testify he understood the Miranda warnings; this is a question of law for the trial

       court to address based upon the evidence presented by both sides. See State v.
                                          STATE V. BENITEZ

                                           2022-NCCOA-261

                                          Opinion of the Court



       Nguyen, 178 N.C. App. 447, 452, 632 S.E.2d 197, 201–02 (2006) (“We must now

       determine whether these findings support the trial court’s conclusion that

       defendant’s Miranda waiver was understandingly, voluntarily, and knowingly made.

       The trial court’s conclusion of law that defendant’s statements were voluntarily made

       is a fully reviewable legal question.        The court looks at the totality of the

       circumstances of the case in determining whether defendant’s confession was

       voluntary.” (citation, quotation marks, and brackets omitted)).

¶ 16         Whether a defendant knows and understands his rights is a legal question to

       be answered by the trial court. See State v. Hunter, 208 N.C. App. 506, 511, 703

       S.E.2d 776, 780 (2010) (“A trial court’s findings of fact regarding the voluntary nature

       of an inculpatory statement are conclusive on appeal when supported by competent

       evidence. However, a trial court’s determination of the voluntariness of a defendant’s

       statements is a question of law and is fully reviewable on appeal. Conclusions of law

       regarding the admissibility of such statements are reviewed de novo. The standard

       for judging the admissibility of a defendant’s confession is whether it was given

       voluntarily and understandingly. Voluntariness is to be determined from

       consideration of all circumstances surrounding the confession.” (citations and

       quotation marks omitted)).

¶ 17         While defendant focuses heavily on his age in his argument, we note that this

       factor was already addressed by the trial court as noted in Benitez I:
                                  STATE V. BENITEZ

                                   2022-NCCOA-261

                                  Opinion of the Court



              The findings of fact in the motion to suppress do address
             defendant’s age and the circumstances surrounding the
             interrogation, but not defendant’s experience, education,
             background, and intelligence or whether he has the
             capacity to understand the warnings given him, the nature
             of his Fifth Amendment rights, and the consequences of
             waiving those rights.

Benitez I, 258 N.C. App. at 514, 813 S.E.2d at 282 (emphasis in original) (citation,

quotation marks, and brackets omitted). As to defendant’s background, education,

and experience, the trial court found:

             8.    Defendant was born in El Salvador, Central America
             and came to the United States in 2005. Defendant was
             transported to the United States at the behest of his family
             by a “coyote”, a person hired to smuggle undocumented
             immigrants into the United States. Defendant experienced
             physical abuse while living in El Salvador. Defendant
             reported receiving blows to the head in El Salvador.

             9.      At the time the Defendant gave his statement, while
             still in his thirteenth (13th) chronological year, he was
             actually just two (2) months and a day shy of his fourteenth
             (14th) birthday.

             10.   After coming to the United States, the Defendant
             had been enrolled in and attending public school in the
             English as a Second Language program in Lee County,
             North Carolina for at least one (1) year.

             11.   In a school setting for ESL (English as a Second
             Language), prior to interrogation, Defendant responded to
             simple directions with appropriate actions.

             12.   Two (2) months prior to making his statement the
             Defendant had been promoted to the eighth (8th) grade, a
             grade level appropriate for his age. In the school year
                                        STATE V. BENITEZ

                                         2022-NCCOA-261

                                        Opinion of the Court



                   before this incident, Defendant achieved grades of 70 or
                   above in Language Arts 7, Math 7, Art, Technology and
                   Health and P.E. Notes for one of Defendant’s classes
                   contained in Defendant’s school records for 2007, the year
                   of this offense, state that “This student does not pay
                   attention during class.” During the 2006-2007 school year,
                   Defendant exhibited poor disciplinary behavior, such as
                   disrespecting his teachers, use of profanity, calling a
                   female student a bitch, touching a female student’s
                   buttocks, tripping another student and skipping class.
                   Defendant was placed in in-school suspension four times
                   and out of school suspensions were imposed three times
                   during the 2006-2007 school year. Defendant’s conduct
                   likely affected his school performance to some degree.

                   13.    Defendant reported to Dr. Bartholomew that he had
                   been “caught in a stolen car with a friend” in a prior
                   incident which occurred before his arrest for first degree
                   murder in the case at bar and that he had received criminal
                   charges as a result. However, there is no credible evidence
                   before the court that Defendant was advised of his Miranda
                   rights for any prior incidents.

                   14.    Defendant was riding a bicycle alone on or near a
                   street outside the mobile home park where he lived when
                   he was first encountered by law enforcement on August 1,
                   2007.

                   15.   Defendant has exhibited manipulative behavior that
                   was goal oriented and rewarding to him.

¶ 18         As to defendant’s intelligence level, the trial court made 12 findings of fact

       explaining which expert evidence it deemed credible and how that evidence led to the

       ultimate finding that defendant was intellectually capable of understanding the

       Miranda warnings. Finally, as to defendant’s ability to understand Miranda, the
                                  STATE V. BENITEZ

                                   2022-NCCOA-261

                                  Opinion of the Court



trial court found:

             27.   Defendant had at least a general ability to recall, or
             memory of, especially important events including who was
             present at such events.

             28. Defendant demonstrated an ability to recall
             information between interview sessions six (6) days apart
             conducted by Dr. Bartholomew.

             29.   Defendant’s ability to concentrate and pay attention
             was generally within normal limits.

             30.  Defendant had the ability to develop complex
             themes and switch concepts.

             3l.    There is no credible evidence from any form of
             medical imaging, such as a CAT scan, that the Defendant
             suffers from any organic brain injury.

             32.   Dr. Puente’s opinion that the Defendant probably
             did not understand his Miranda Warnings because of his
             not understanding the legal system in the United States;
             limited appreciation of the words used in either English or
             Spanish, and limited cognitive abilities is not credible.

             33.   Defendant’s mental state, illness or defect did not
             impair the Defendant’s ability to understand the warnings
             given or the nature of his Miranda Rights pursuant to
             NCGS § 7B-2101.

             34.    Defendant evidenced an ability to be evasive and
             appreciative of his position in relation to legal authority
             and jeopardy by initially denying to Sheriff Carter and
             Detective Holly his true identity, providing a false name
             and later taking them to a wrong address as his home. All
             of these conversations, including later when the Defendant
             volunteered to show Detective Holly where Defendant had
             put the gun being sought, were in English. Defendant also
                                   STATE V. BENITEZ

                                    2022-NCCOA-261

                                   Opinion of the Court



             disposed of the murder weapon outside his uncle’s house.
             Defendant led Sheriff Carter and Detective Holly directly
             to the gun he had hidden 20-30 feet in the woods and did
             so without confusion. Even before being advised of his
             rights, the Defendant’s conduct showed he understood that
             speaking to the police could have negative consequences.
             Defendant sought to manipulate and mislead law
             enforcement. Defendant possessed and exhibited the
             mental capacity to understand the meaning and effect of
             statements made by him to the police.

             35.    Defendant appeared to exhibit some understanding
             of English by starting to answer before the interpreter was
             finished translating some of the questions during his
             interrogation.

             36.    During questioning Defendant stated he would tell
             the interpreter what happened but would not tell Detective
             Clint Babb directly. Defendant was told, and understood,
             that whatever he said to the interpreter would be repeated
             to Detective Babb by the interpreter. Defendant chose to
             make a statement to the interpreter without anyone other
             than the interpreter present. Defendant understood he was
             not required to speak directly to law enforcement officers,
             or speak to anyone, if he did not wish to do so. Defendant
             later also gave a complete statement to Detective Babb.

             37.    The findings of fact above describe Defendant’s
             circumstances and abilities at the time of his interrogation
             at age 13, and not at a later time.

(Emphasis in original.)    Defendant has not substantively challenged any of the

findings of fact, and thus they are binding on appeal. Benitez I, 258 N.C. App. at

510–11, 813 S.E.2d at 280 (“Defendant does not challenge any of the trial court’s

findings of fact in the order denying his motion to suppress, so all of its findings are
                                          STATE V. BENITEZ

                                           2022-NCCOA-261

                                          Opinion of the Court



       binding on appeal. See State v. Osterhoudt, 222 N.C. App. 620, 626, 731 S.E.2d 454,

       458 (2012) (‘Any unchallenged findings of fact are deemed to be supported by

       competent evidence and are binding on appeal.’)”).        We conclude the trial court

       followed this Court’s instructions in Benitez I and has addressed “the key

       considerations in determining whether defendant had knowingly and intelligently

       waived his rights during police interrogation[.]” Benitez I, 258 N.C. App. at 510–11,

       813 S.E.2d at 280. Moreover, the trial court did not need further expert testimony,

       as defendant contends, to make these determinations.

¶ 19          Defendant’s only other argument on appeal is that “even if the trial court could

       conclude on its own that . . . [defendant] understood Miranda warnings, the trial court

       still erred.” (Capitalization altered.) Despite framing this issue as an error in the

       conclusions of law, defendant again heavily focuses on the testimony from experts

       noting, “reliance upon the evaluations by Drs. Bartholomew and Rumer was improper

       because competency to proceed is very different than understanding one’s rights.”

       But once again, defendant acknowledges, “the evaluations took place long after the

       interrogation. The trial court realized this greatly detracted from the relevance of Dr.

       Bartholomew’s evaluation, stating the court would not use it ‘as evidence of [Juan’s]

       legal sophistication or experience at the time [he] was advised of his Miranda rights.’

       (FF 27(1))[.]” (Alterations in original.) In other words, defendant contends that the

       trial court should not use evaluations about defendant’s competency to stand trial
                                          STATE V. BENITEZ

                                              2022-NCCOA-261

                                          Opinion of the Court



       which were conducted “long after the interrogation,” but the trial court considered

       this factor and explicitly noted it was not using the evaluations for the purpose of

       determining if defendant understood Miranda warnings. The trial court took great

       care to underline and emphasize that its determinations were based upon defendant’s

       age, experience, intelligence level, and ability to understand Miranda warnings at

       the time of interrogation.

¶ 20         Essentially, defendant contends, the trial court should have viewed the

       evidence in a light more favorable to him, and ultimately wrongly put the burden on

       him to prove he was not capable of understanding the Miranda warnings provided to

       him. But this is simply not what occurred; the findings which indicate the trial court

       did not find specific credible evidence do not, as defendant suggests, shift the burden

       to him, but rather address which evidence the trial court found credible and which it

       did not, an act completely within the province of the trial court as finder of fact. See

       Kabasan, 257 N.C. App. at 457, 810 S.E.2d at 705.          In addressing defendant’s

       argument regarding further expert testimony, we noted above the numerous findings

       of fact made by the trial court, in its proper discretion, and we conclude the binding

       findings of fact do indeed support the trial court’s determination that defendant

       understood the Miranda warnings, and thus, the trial court properly denied

       defendant’s motions to suppress. These arguments are overruled.

                                       III.     Conclusion
                                       STATE V. BENITEZ

                                        2022-NCCOA-261

                                       Opinion of the Court



¶ 21         Because the trial court considered all factors as directed by Benitez I and

       properly concluded that under the totality of the circumstances, defendant made a

       knowing and voluntary waiver of his Miranda rights when he made a statement to

       law enforcement, we affirm.

             AFFIRMED.

             Judges ARROWOOD and JACKSON concur.